Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending in the present application with claims 1, 11, and 14 being independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 7 and 19 recite that the cutoff value is selected so that there is a false positive rate not greater than 5-20% when predicting whether the first set of cancer patients die within the threshold number of weeks.  However, the cutoff value as recited in claims 6 and 18 (from which claims 7 and 19 depend) is used to place the further cancer patient into high or low risk categories of death.  Accordingly, it is not understood how selecting the cutoff value (used to place the further cancer patient into high or low risk categories of death as noted above) so that there is a false positive rate not greater than 5-20% would have any bearing on predicting whether the first set of cancer patients die within the threshold number of weeks.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-8, and 11-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1, 2, 4-8 and 10 are directed to a system (i.e., a machine) and claims 11-20 are directed to a method (i.e., a process).  Accordingly, claims 1, 2, 4-8, and 11-20 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

A computing system comprising: 
computer memory configured to store model training data, wherein the model training data involves a first set of cancer patients that underwent cancer treatments, wherein the model training data associates (i) results from laboratory tests conducted on the first set of cancer patients and tumor types of the first set of cancer patients with (ii) whether individuals from the first set of cancer patients died within a threshold number of weeks from initiation of the cancer treatments; and 
one or more processors in communication with the computer memory and configured to execute program instructions to: 
train, based on the model training data, a sequential series of decision trees until a stopping condition is reached, wherein each subsequent decision tree of the sequential series of decision trees is constructed based on residual values of its preceding decision tree of the sequential series of decision trees; and 
generate a gradient boosting machine learning model as an additive function of the sequential series of decision trees, wherein the gradient boosting machine learning model predicts whether a further cancer patient dies within the threshold number of weeks based on the additive function applied to results from the laboratory tests as conducted on the further cancer patient and a tumor type of the further cancer patient.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because they amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind (e.g., with pen and paper).  As an example, in the case of the first set of cancer patients including a handful of patients, where each patient sample includes albumin level, hemoglobin level, tumor type, and whether the patient died within a threshold number of weeks from initiation of a cancer treatment, a user could practically in their mind with pen and paper develop/train at least two sequential decision trees that recursively divide the samples until a stopping condition is reached, where each terminal node is associated with a patient dying or not dying within the threshold number of weeks from initiation of the cancer treatment.  For instance, the person may observe that in the first set of cancer patient data, a particular tumor type is never or almost never associated with patients dying within the threshold number of weeks and choose to split the data based on tumor type at the root node.  The person may then observe that among the remaining patients in the first set, hemoglobin levels below a particular level were usually associated with patients dying within the threshold number of weeks and choose to split the data based on the hemoglobin level after the root node.  The person may continue making such observations until terminal nodes are reached.  Thereafter, the person could practically in their mind use laboratory tests and a tumor type of a new patient and the decision tree sequence to predict whether the new patient will die within the threshold number of weeks (based on to which terminal node the new patient’s data leads).
Accordingly, the claim recites at least one abstract idea.
Furthermore, dependent claims 5-8 and 17-20 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
In relation to claims 5 and 17, these claims recite how predicting whether the further cancer patient dies within the threshold number of weeks includes determining a probability that the further patient dies within the threshold number of weeks which therefore merely furthers define steps that were indicated as being part of the abstract idea previously (“mental processes”).
In relation to claims 6 and 18, these claims recite how predicting whether the further cancer patient dies within the threshold number of weeks includes placing the further patient into a high or low risk of death category based on the death probability and a cutoff value which merely furthers define steps that were indicated as being part of the abstract idea previously (“mental processes”).
In relation to claims 7 and 19, these claims recite how the cutoff value is chosen so that there is no more than a particular false positive rate when making the mortality prediction which merely furthers define steps that were indicated as being part of the abstract idea previously (“mental processes”).
In relation to claims 8 and 20, these claims call for including or excluding cancer patients from clinical trials when they are respectively placed into the low or high risk categories which merely furthers define steps that were indicated as being part of the abstract idea previously (“mental processes”).

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A computing system (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) comprising: 
computer memory configured to store model training data, wherein the model training data involves a first set of cancer patients that underwent cancer treatments, wherein the model training data associates (i) results from laboratory tests conducted on the first set of cancer patients and tumor types of the first set of cancer patients with (ii) whether individuals from the first set of cancer patients died within a threshold number of weeks from initiation of the cancer treatments (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
one or more processors in communication with the computer memory and configured to execute program instructions (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) to: 
train, based on the model training data, a sequential series of decision trees until a stopping condition is reached, wherein each subsequent decision tree of the sequential series of decision trees is constructed based on residual values of its preceding decision tree of the sequential series of decision trees; and 
generate a gradient boosting machine learning model as an additive function of the sequential series of decision trees (merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished and using computers to carry out known algorithms, see MPEP § 2106.05(f)), wherein the gradient boosting machine learning model predicts whether a further cancer patient dies within the threshold number of weeks based on the additive function applied to results (merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished and using computers to carry out known algorithms, see MPEP § 2106.05(f)) from the laboratory tests as conducted on the further cancer patient and a tumor type of the further cancer patient.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations directed to the computing system, the computer memory storing model training data for a first set of cancer patients, and one or more processors, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations directed to generating a gradient boosting machine learning model as an additive function of the sequential series of decision trees and using the gradient boosting machine learning model to predict whether a further cancer patient dies within the threshold number of weeks based on the additive function applied to results, the Examiner submits that these limitations amount to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished and using known computer algorithms to carry out the abstract idea (see MPEP § 2106.05(f)).  For instance, there is no limit on how the gradient boosting machine learning model (known computer-implemented algorithm) interacts with or otherwise affects the sequential series of decision trees as an “additive function” to thereafter predict whether the further patient dies within the threshold number of weeks.  
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claims 11 and 14 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claims 11 and 14 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2, 12, and 15: These claims specify specific types of lab test results and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 4, 13, and 16: These claims specify different tumor types and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 5 and 17: These claims recite how the probability determination is performed using the additive function which amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).  Specifically, there is no limit on how the additive function determines the probability or how it determines the probability.
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations directed to the computing system, the computer memory storing model training data for a first set of cancer patients, and one or more processors, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations directed to generating a gradient boosting machine learning model as an additive function of the sequential series of decision trees and using the gradient boosting machine learning model to predict whether a further cancer patient dies within the threshold number of weeks based on the additive function applied to results, the Examiner submits that these limitations amount to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished and using known computer algorithms to carry out the abstract idea (see MPEP § 2106.05(f)).  For instance, there is no limit on how the gradient boosting machine learning model (known computer-implemented algorithm) interacts with or otherwise affects the sequential series of decision trees as an “additive function” to thereafter predict whether the further patient dies within the threshold number of weeks.  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1, 2, 4-8, and 11-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 11, 12, 14, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “Applied Informatics Decision Support Tool for Mortality Predictions in Patients With Cancer” to Bertsimas et al. (“Bertsimas”):
Regarding claim 1, Bertsimas discloses a computing system (the “Methods” section on page 1 discloses use of machine learning which includes a computing system) comprising: 
computer memory (a computing system includes memory) configured to store model training data (the right column on page 2 discusses patient data obtained from EHR (“model training data”)), wherein the model training data involves a first set of cancer patients that underwent cancer treatments (the middle of the right column on page 2 discusses how the patients underwent chemotherapy, anticancer therapy, and targeted therapy), wherein the model training data associates (i) results from laboratory tests conducted on the first set of cancer patients (the bottom of the right column on page 2 notes how the predictive features include laboratory results) and tumor types of the first set of cancer patients (the left and right columns on page 5 discuss various forms, sizes, and characterizations (“types”) of tumors) with (ii) whether individuals from the first set of cancer patients died within a threshold number of weeks from initiation of the cancer treatments (the middle of the right column on page 2 discusses mortality rates at 60/90/180 days (which is 8-9 weeks, 12-13 weeks, and 25-26 weeks, respectively) after initiation of anticancer regimens); and 
one or more processors in communication with the computer memory and configured to execute program instructions (a computing system includes processors that execute program instructions in the memory) to: 
train, based on the model training data, a sequential series of decision trees until a stopping condition is reached (pages 4-5 discuss training decision/classification trees based on the model training data; for instance, Figure 2 on page 6 illustrates development of a plurality of sequential decision trees that are trained until stopping conditions are reached), wherein each subsequent decision tree of the sequential series of decision trees is constructed based on residual values of its preceding decision tree of the sequential series of decision trees (as shown in Figure 2, each subsequent decision tree of the sequential series of decision trees is constructed based on residual values of its preceding decision tree of the sequential series of decision trees); and 
generate a gradient boosting machine learning model as an additive function of the sequential series of decision trees (the right column of page 6 and Table 2 on page 8 disclose/illustrate use of gradient boosted trees which, as evidenced by NPL “Understanding Gradient Boosting Machines” to Harshdeep Singh (“Singh”), includes generating a gradient boosting machine learning model as an additive function of the series of decision trees), wherein the gradient boosting machine learning model predicts whether a further cancer patient dies within the threshold number of weeks based on the additive function applied to results from the laboratory tests as conducted on the further cancer patient and a tumor type of the further cancer patient (Figure 1 and the right column on page 5 illustrate/discuss a tool that predicts whether a new patient dies within the threshold number of weeks based on the prediction algorithm (which is the above-noted additive function) applied to results from lab tests and a tumor type of the new patient).

Regarding claim 2, Bertsimas discloses the computing system of claim 1, further including wherein the results from the laboratory tests provide one or more of: a neutrophil to lymphocyte ratio, a neutrophil level, an albumin level, a lactate dehydrogenase level, an aspartate amino transferase level, or a gamma-glutamyl transferase level (page 6 discusses albumin level).

Regarding claim 5, Bertsimas discloses the computing system of claim 1, further including wherein predicting whether the further cancer patient dies within the threshold number of weeks comprises: determining, by using the additive function, a probability that the further cancer patient dies within the threshold number of weeks (Figure 1 on page 5 illustrates predicting a probability that the further patient dies within the threshold number of weeks (e.g., 60 days which is about 8-9 weeks).

Claims 11 and 12 are rejected in view of Bertsimas similar to the rejection of claims 1 and 2, respectively.

Claims 14, 15, and 17 are rejected in view of Bertsimas similar to the rejection of claims 1, 2, and 5, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Applied Informatics Decision Support Tool for Mortality Predictions in Patients With Cancer” to Bertsimas et al. (“Bertsimas”) in view of CN Patent No. 106202968A to Liu et al. (“Liu”) and U.S. Patent App. Pub. No. 2021/0200616 to Xu et al. (“Xu”):
Regarding claim 3, Bertsimas discloses the computing system of claim 2, further including 
...
training the gradient boosting machine learning model on the ... laboratory tests (page 5 discusses training the decision tree model based on the laboratory tests while page 6 notes that the model is a gradient boosting machine learning model as noted above)...
While the bottom of the right column on page 2 discusses how there were 401 predictive factors considered including laboratory results and Figure 3 on page 7 illustrates various lab results including, inter alia, albumin, Bertsimas appears to be silent regarding wherein the neutrophil to lymphocyte ratio, the neutrophil level, the albumin level, the lactate dehydrogenase level, the aspartate amino transferase level, and the gamma-glutamyl transferase level were selected from 20 or more laboratory tests conducted on the first set of cancer patients, wherein the selecting includes training the gradient boosting machine learning model on the 20 or more laboratory tests.
Nevertheless, Liu teaches (discussion of Figure 1 at the beginning of the “Preferred Embodiment” just after the Description of the figures at pages 5-6) that it was known in the healthcare informatics art to train a neural network (machine learning model) using cancer training data to generate an analytical result (e.g., a cancer diagnosis as discussed at the middle of page 9), where the training data includes 20 or more laboratory tests including, inter alia, neutrophils absolute value, lymphocyte absolute value (where the neutrophils and lymphocyte values collectively provide an indication of the neutrophil to lymphocyte ratio), the lactate dehydrogenase level, the aspartate amino transferase level, and the gamma-glutamyl level (see bottom half of page 9 to top half of page 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the training of the gradient boosting machine learning model of Bertsimas on 20 or more laboratory test including neutrophil to lymphocyte ratio, neutrophil level, lactate dehydrogenase level, aspartate amino transferase level, and gamma-glutamyl transferase level conducted on the first set of cancer patients as taught by Liu to advantageously provide a more fine-tuned and granular machine learning model leading to increased predictive capability, because such blood tests are common in the art, and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, the Bertsimas/Liu combination appears to be silent regarding 
for each respective laboratory test, training a respective variation of the gradient boosting machine learning model on the 20 or more laboratory tests with the respective laboratory test removed; and 
determining predictive values of each of the 20 or more laboratory tests by comparing accuracies of the variations of the gradient boosting machine learning model.
Nevertheless, Xu teaches ([0057]-[0059], [0080], and Figure 3) that it was known in the machine learning art to train a machine learning model (which includes use of a gradient boosted model per [0035]-[0037]) a number of times with each of a plurality of features of a feature set respectively removed and determining accuracy results of the variations of the model with the different features removed to determine if performance improves after removal (which amounts to comparing accuracies of the model variations).  Features can be removed if performance improves which advantageously prunes features that perform poorly in prediction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the selecting to include for each respective laboratory test, training a respective variation of the gradient boosting machine learning model on the 20 or more laboratory tests with the respective laboratory test removed; and determining predictive values of each of the 20 or more laboratory tests by comparing accuracies of the variations of the gradient boosting machine learning model in the system of the Bertsimas/Liu combination as taught by Liu to advantageously prune features that perform poorly in prediction and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 4, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Applied Informatics Decision Support Tool for Mortality Predictions in Patients With Cancer” to Bertsimas et al. (“Bertsimas”):
Regarding claim 4, Bertsimas discloses the computing system of claim 1, further including wherein the tumor type is one of: non-small cell lung cancer, urothelial carcinoma, squamous cell carcinoma of head and neck, gastric cancer, renal cell carcinoma, or Hodgkin's lymphoma (the left column of page 5 discloses lung cancer and Table 1 discusses use of machine learning models to detect non-small-cell lung cancer; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the tumor type analyzed in by the gradient boosted machine learning model of Bertsimas to include non-small-cell lung cancer as already taught in prior machine learning methods as taught by Bertsimas to advantageously detect a major type of lung cancer thereby allowing for appropriate treatments to be determined and improving patient outcomes, and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Claims 13 and 16 are rejected in view of Bertsimas similar to the rejection of claim 4 above.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Applied Informatics Decision Support Tool for Mortality Predictions in Patients With Cancer” to Bertsimas et al. (“Bertsimas”) in view of NPL “A simple risk index for rapid initial triage of patients with ST-elevation myocardial infarction: an InTIME II substudy” to Morrow et al. (“Morrow”):
Regarding claim 6, Bertsimas discloses the computing system of claim 5, but appears to be silent regarding wherein predicting whether the further cancer patient dies within the threshold number of weeks further comprises: based on the probability and a cutoff value, placing the further cancer patient into either a high risk of death category or a low risk of death category.
Nevertheless, Morrow teaches (page 1573) that it was known in the healthcare informatics art to place patients into one of a number of risk index quintiles including high and low risk quintiles (categories) based on a risk index (which corresponds to mortality probability, see “Findings” on page 1571) and risk index ranges (which include “cutoff values” as shown in Figure 2) for convenient clinical use such as by allowing medical professionals to quickly make similar decisions regarding all patients in a particular quintile/category rather than having to make different respective decisions for patients based on their particular mortality risk/probability level.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the predicting whether the further cancer patient dies within the threshold number of weeks further to include placing the further cancer patient into either a high risk of death category or a low risk of death category based on the probability and a cutoff value in the system of Bertsimas as taught by Morrow to advantageously allow medical professionals to quickly make similar decisions regarding all patients in a particular quintile/category rather than having to make different respective decisions for patients based on their particular mortality risk/probability level and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 18 is rejected in view of the Bertsimas/Morrow combination similar to the rejection of claim 6 above.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Applied Informatics Decision Support Tool for Mortality Predictions in Patients With Cancer” to Bertsimas et al. (“Bertsimas”) in view of NPL “A simple risk index for rapid initial triage of patients with ST-elevation myocardial infarction: an InTIME II substudy” to Morrow et al. (“Morrow”), and further in view of NPL “Effect of primary prophylactic G-CSF use on systemic therapy administration for elderly breast cancer patients” to Rajan et al. (“Rajan”)
Regarding claim 8, the Bertsimas/Morrow combination discloses the computing system of claim 6, but appears to be silent regarding wherein cancer patients placed in the high risk of death category are excluded from a clinical trial for treatment of cancer, and wherein cancer patients placed in the low risk of death category are included in the clinical trial for treatment of cancer.
Nevertheless, Rajan teaches (bottom of right column of page 256 to top of left column on page 257) that it was known in the healthcare informatics art to exclude high risk patients (e.g., stage IV breast cancer) from a clinical trial for cancer treatment and to include lower risk patients (e.g., stage I-III breast cancer) in the clinical trial for cancer treatment to advantageously treat patients (lower risk of death patients) for which the treatment is likely to be curative while avoiding treatment of patients (higher risk of death patients) for which the treatment is likely to be palliative rather than curative and to limit skewing of clinical trial results.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included patients in the low risk of death category in a clinical trial for cancer treatment and to have excluded patients in the high risk of death category from the clinical trial in the system of the Bertsimas/Morrow combination as taught by Rajan to advantageously treat patients (lower risk of death patients) for which the treatment is likely to be curative while avoiding treatment of patients (higher risk of death patients) for which the treatment is likely to be palliative rather than curative, to limit skewing of clinical trial results, and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 20 is rejected in view of the Bertsimas/Morrow/Rajan combination similar to the rejection of claim 8 above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Applied Informatics Decision Support Tool for Mortality Predictions in Patients With Cancer” to Bertsimas et al. (“Bertsimas”) in view of U.S. Patent No. 10,810,512 to Wubbels et al. (“Wubbels”):
Regarding claim 9, Bertsimas discloses the computing system of claim 1, but appears to be silent regarding wherein the computer memory is further configured to store model tuning data, wherein the model tuning data involves a second set of cancer patients that underwent cancer treatments, wherein the model tuning data associates (i) results from the laboratory tests as conducted on the second set of cancer patients and tumor types of the second set of cancer patients with (ii) whether the second set of cancer patients died within the threshold number of weeks from initiation of the cancer treatments, and 
wherein the one or more processors are further configured to execute further program instructions to:
generate two or more variations of the gradient boosting machine learning model by training the sequential series of decision trees for each variation with different sets of hyperparameters; 
apply the variations to the model training data and the model tuning data; and 
select, as the gradient boosting machine learning model, a particular variation from the variations that provides predictions of whether the first set of cancer patients and the second set of cancer patients die within the threshold number of weeks from initiation of the cancer treatments within a threshold degree of accuracy.
Nevertheless, Wubbels teaches (column 7, lines 35-55 and column 10, line 66 through column 12, line 15) that it was known in the healthcare informatics art to create multiple variations of a machine learn model by training layers of the model with different hyperparameter sets and selecting an optimal model to deploy when an accuracy of the model stops improving (or in other words when generated predictions are within a threshold degree of accuracy) during training and validation of the model with training and validation datasets.  This arrangement advantageously reduces the overall size of a generated model and increases model accuracy, thereby leading to improved patient outcomes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the computer memory of Bertsimas to have stored a validation/tuning dataset (which, similar to the first/training set, would be made up of a second set of cancer patients that underwent cancer treatments wherein the model validation/tuning data associates (i) results from the laboratory tests as conducted on the second set of cancer patients and tumor types of the second set of cancer patients with (ii) whether the second set of cancer patients died within the threshold number of weeks from initiation of the cancer treatments), and for the processors to execute instructions to generate two or more variations of the gradient boosting machine learning model by training the sequential series of decision trees for each variation with different sets of hyperparameters; apply the variations to the model training data and the model tuning data; and select, as the gradient boosting machine learning model, a particular variation from the variations that provides predictions of whether the first set of cancer patients and the second set of cancer patients die within the threshold number of weeks from initiation of the cancer treatments within a threshold degree of accuracy similar to as taught by Wubbels to advantageously reduce the overall size of a generated model and increases model accuracy, thereby leading to improved patient outcomes, and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Applied Informatics Decision Support Tool for Mortality Predictions in Patients With Cancer” to Bertsimas et al. (“Bertsimas”) in view of U.S. Patent No. 10,810,512 to Wubbels et al. (“Wubbels”), and further in view of U.S. Patent App. Pub. No. 2018/0080253 to Lokare et al. (“Lokare”):
Regarding claim 10, the Bertsimas/Wubbels combination discloses the computing system of claim 9, but appears to be silent regarding wherein the hyperparameters include one or more of: maximum depth of the decision trees set to 2, 3, 4, 5, or 6, minimum loss reduction required to split a node in the decision trees set to 0, 1, 2, 3, or 4, minimum sum of weights of all observations required in a child node in the decision trees set between 3.0 and 7.0, fraction of input parameters to be randomly sampled for each of the decision trees set between 0.7 and 1.0, fraction of observations to be randomly sampled for each of the decision trees set between 0.4 and 0.8, number of decision trees in the sequential series of decision trees set between 10 and 25.
Nevertheless, Lokare teaches ([0038] and [0051]) that it was known in the machine learning art to utilize maximum decision tree depth and the number of decisions trees as hyperparameters for tuning a decision tree model and increasing accuracy of the model. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the hyperparameters to have included maximum decision tree depth and/or the number of decisions trees in the system of the Bertsimas/Wubbels combination as taught by Lokare to facilitate tuning and increase accuracy of the model and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, while the Bertsimas/Wubbels/Lokare combination appear to be silent regarding the maximum tree depth specifically being 2, 3, 4, 5, or 6 and the number of decision trees being between 10 and 25, the Examiner notes that it is not inventive to discover the optimum or workable ranges by routine experimentation where the general conditions of a claim are disclosed in the prior art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the maximum tree depth to specifically be 2, 3, 4, 5, or 6 and/or the number of decision trees to specifically be between 10 and 25 as the ordinary artisan would have discovered optimum or workable ranges through routine experimentation due to the general conditions of the claim already being disclosed by the prior art as disclosed herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/            Patent Examiner
Art Unit 3686